Title: Provincial Commissioners: Orders for Payment, 4 June 1764–20 October 1764
From: Provincial Commissioners
To: 


As in previous supply acts, the measure passed on May 30, 1764, after so much controversy, named seven men—two councilors and five assemblymen—as provincial commissioners, a majority of whom “with the consent and approbation of the governor or commander in chief of this province for the time being, and not otherwise,” were empowered to expend the £55,000 appropriated. The men appointed were the same seven, including Franklin, who had served during the previous autumn under the terms of the £24,000 Supply Act of Oct. 22, 1763.
On June 4 the commissioners issued their first order for payment after the passage of the new act, and they continued to sign similar orders from time to time through the summer and fall and until after Franklin had sailed for England in November. As has been done in previous volumes of this series, a list of all located orders for payment issued during the period when Franklin was present in Philadelphia is given here, showing the date, name of the payee, purpose for which payment was made, and the amount of each. As before, any order that Franklin failed to sign personally—usually because he was absent from the meeting at the time the order was drawn and signed—is indicated by an asterisk (*) following the date.
It will be seen that several entries relate, not to general military activities, but to expenses connected with the march of the Paxton Boys on Philadelphia in February or the maintenance of the Moravian Indians at the barracks there. Payments totaling £1145 18s. 7d. made during the period covered by this list can be clearly identified as relating directly to these matters.


Date
Payee
Purpose
Amount


June


£
s.
d.


4
James Young
To be applied to recruiting service
500
0
0


27*
John Galbreath
9 muskets delivered during Feb. disturbance
11
5
0


27
Thomas Robinson
Express services during Feb. disturbances
8
2
3


27
James Young
To be applied to recruiting service
500
0
0


27
James Young
To pay arrears due troops
8500
0
0



July







3
Joseph Fox
To purchase clothing etc. for troops
5000
0
0


4*
Robert Levers
Provisions for troops
1000
0
0


6
John Nelson
To repay cash borrowed by Col. Bouquet
500
0
0


16
Baynton & Wharton
Sundries delivered during late Riot
158
4
0


17
David Deshler
Medicines and attendance to 2 wounded children of Hans Sneider killed by Indians
19
15
2


17
James Young
Recruiting service
1300
0
0


17
James Young
Arrears and advance of pay for troops and officers
14,500
0
0


19
Isaac Howell and John Howard
Support of sick and disabled French Neutrals
143
9
7


20
Job Chillaway
Services under Col. Clayton
13
16
0


20
Joseph Fox
Expences of clothing etc.
1000
0
0


20
Robert Levers
Victualing troops, account settled
618
2
7


20
Joseph Shippen, Jr.
Balance of account
8
1
0


27
Balsar Geerh
Armourer at Ft. Augusta
75
0
0


27
Joseph Shippen, Jr.
Premium for 4 scalps taken last fall
100
0
0


August







14*
William Dunwick
Repairing arms
80
0
0


14
James Ennis
Victualing Pa. troops
200
0
0


14
Jacob Weiss
Pasturage of Indian horses and cows
18
4
3


16
David Scott
Pay and subsistence of 27 Cumberland Co. Rangers
169
0
0


16
Leonard Stoneburner
Carrying stores to Harris’s Ferry and Reading
11
16
0


23*
Robert Callender
Provisions
1637
10
10


23*
Joseph Fox
Expenses for clothing etc.
400
0
0


23*
Robert Levers
Victualing troops
629
19
9


23*
Wm. Norton and Th. Masterman
Provisions for soldiers at barracks
27
18
7


23*
Christian Voght
Attendance on Cornelius Atkinson, wounded volunteer
15
0
0


23*
James Webb
Disbursements for Lancaster barracks
259
11
3


28
Col. James Burd
Disbursements at Ft. Augusta
58
8
7


28
William Dunwick
In full, repairing arms
110
7
4


28
Andrew McNair
Delivering notices and attending 123 meetings of Commissioners, Jan. 16, 1761, to July 20, 1764
9
4
6


31*
George Dods
For wounds received at Munsey Hill fighting Indians
25
0
0


31
Reuben Haines
Victualing Indians
85
10
0


September







6*
John Hill
Coffins for French Neutrals
3
15
0


18
Thomas Apty
Services as an express
2
8
0



18
Joseph Fox
Cloathing and Carriage account settled
561
13
2


18
Joseph Fox
Provisions for Indians at barracks
781
13
9


18
John Hughes
Expenses at Easton Treaty
4
6
4


18
John Little
Entertainment of Paxton volunteers and Capt. Hoffman’s troops
36
5
10


18
John Montgomery
To relieve Thos. McMurray, wounded by Indians
20
0
0


18
Richard Swan
Collecting and caring for provincial arms
20
0
0


26
Jacob Weiss
Medicine and attendance of sick Indians at barracks
46
13
6


October







11*
Robert Levers
Provisions for troops
400
0
0


20*
James Cogly
Subsistence and 2 horses to Indians going to the last Treaty
10
0
0


